Exhibit 10.1

 

COMMON UNIT PURCHASE AGREEMENT

 

This COMMON UNIT PURCHASE AGREEMENT (this “Agreement”) is made effective as of
January 17, 2019, between CVR ENERGY, INC., a Delaware corporation (“Buyer”) and
AMERICAN ENTERTAINMENT PROPERTIES CORP., a Delaware corporation (“AEP”) and
ICAHN ENTERPRISES HOLDINGS L.P. (“IEH,” and together with AEP, “Sellers”).

 

RECITAL

 

Upon the terms and subject to the conditions set forth herein, Sellers desire to
sell and Buyer desires to purchase from Sellers an aggregate of 5,750,000 common
units representing limited partner interests (“Common Units,” and such Common
Units, the “Subject Units”) in CVR Refining, LP, a Delaware limited partnership
(the “Partnership”) at the same per unit price and at the same time as an
aggregate of 22,909,130 Common Units that are to be purchased by Buyer from the
public in connection with Buyer’s exercise of its right, pursuant to
Section 15.1(a) of the Partnership’s First Amended and Restated Agreement of
Limited Partnership, to purchase all of the issued and outstanding Common Units
not already owned by the CVR Refining GP, LLC, a Delaware limited liability
company and the general partner of the Partnership, or its affiliates (the “Call
Purchase”).

 

AGREEMENT

 

NOW, THEREFORE, for and in consideration of the foregoing premises and of the
mutual covenants and agreements herein contained, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:

 

Section 1.                                          Purchase and Sale of the
Units

 

1.1                               Sale of the Subject Units.  Subject to the
terms and conditions of this Agreement, Buyer agrees to purchase from Sellers,
and each Seller agrees to sell to Buyer, the number of Subject Units as set
forth opposite each Seller’s name on Exhibit A, in consideration of an aggregate
payment by Buyer to each Seller in an amount as set forth opposite each Seller’s
name on Exhibit A.  The purchase price per Common Unit is equal to the $10.50
price per Common Unit to be paid by Buyer in the Call Purchase.

 

1.2                               Closing.  The closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place at 10:00 am New
York City time on January 29, 2019.

 

1.3                               Closing Deliveries

 

(a)                                 At the Closing, Sellers shall deliver to
Buyer an acknowledgement of receipt of the Purchase Price.

 

(b)                                 At the Closing, Seller shall cause Seller’s
transfer agent to record the ownership of the Subject Units on the records of
the transfer agent in accordance with instructions from Buyer and Sellers.

 

--------------------------------------------------------------------------------



 

1.4                               Closing Condition; Termination.  Buyer’s
obligation to purchase the Subject Units in accordance with this Agreement is
subject to, and conditioned upon, the closing of the Call Purchase.  In the
event the Call Purchase does not take place, this Agreement, and Buyer’s
obligation to purchase the Subject Units, shall automatically terminate.

 

Section 2.                                          Representations and
Warranties

 

2.1                               Buyer’s Representations and Acknowledgements. 
Buyer represents and warrants to Seller that:

 

(a)                                 Buyer has all requisite power and authority
to execute and deliver this Agreement and to perform the transactions
contemplated hereby and this Agreement is a valid and binding obligation of
Buyer, enforceable against the Buyer in accordance with its terms; and

 

(b)                                 The Subject Units are being acquired solely
for the account of Buyer and not with a view to, or for resale in connection
with, a distribution of all or any part thereof.

 

2.2                               Sellers’ Representations.  Each Seller
represents and warrants to Buyer that:

 

(a)                                 Seller has all necessary power and authority
to execute and deliver this Agreement and to perform the transactions
contemplated hereby and this Agreement is a valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms;

 

(b)                                 No consent, approval or authorization of any
third party is required for consummation by Seller of the transactions
contemplated by this Agreement, and the execution and delivery of this Agreement
and the performance of the transactions contemplated hereby do not violate,
conflict with, or cause a default under any contract, agreement, document, or
instrument, any law, rule, regulation or any judicial or administrative decision
to which Seller or the Subject Units may be subject, or that would create a
lien, security interest, encumbrance or restriction of any kind upon the Subject
Units; and

 

(c)                                  Upon the payment for the Subject Units in
accordance with the terms of this Agreement, good and marketable title to all of
the Subject Units, free and clear of all mortgages, liens, security interests,
pledges, charges, encumbrances or claims of any kind, will be sold to and vest
in Buyer.

 

2.3                               Survival; Indemnity.  All representations and
warranties made herein shall survive the Closing. Buyer agrees to indemnify and
hold Seller harmless from any and all losses, damages, claims, actions and
proceedings, including any legal or other expenses, arising out of any breach of
any representation or warranty made by the Buyer herein and Seller agrees to
indemnify and hold Buyer harmless from any and all losses, damages, claims,
actions and proceedings, including any legal or other expenses, arising out of
any breach of any representation or warranty made by the Seller herein.

 

Section 3.                                          Further Assurances

 

Each party agrees to, at any time and from time to time, promptly execute and
deliver such further agreements, documents and instruments, and promptly take or
forbear from taking

 

2

--------------------------------------------------------------------------------



 

such further actions as the other party may reasonably request in order to more
effectively confirm or carry out the provisions of this Agreement.

 

Section 4.                                          Miscellaneous

 

4.1                               Entire Agreement.  Each party hereto
acknowledges that this Agreement embodies the entire agreement and understanding
between them with respect to the subject matter hereof and supersedes any prior
agreements and understandings relating to the subject matter hereof. This
Agreement may not be altered, modified, terminated or discharged except by a
writing signed by the party against whom such alteration, modification,
termination or discharge is sought.

 

4.2                               Binding Nature.  This Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors, heirs, personal representatives and assigns.

 

4.3                               Governing Law.  This Agreement shall be
governed by and construed under the laws of the state of Delaware without regard
to conflicts of laws principles applied therein.

 

4.4                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original,
and all of which, taken together, shall constitute one and the same instrument.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
hereof.

 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this COMMON UNIT PURCHASE
AGREEMENT as of the date first written above.

 

 

SELLERS:

 

 

 

AMERICAN ENTERTAINMENT PROPERTIES CORP.

 

 

 

 

 

 

By:

/s/ Keith Cozza

 

Name:

Keith Cozza

 

Title:

President

 

 

 

ICAHN ENTERPRISES HOLDINGS L.P.

 

 

 

By:

Icahn Enterprises G.P. Inc., its general partner

 

 

 

 

 

By:

/s/ Keith Cozza

 

Name:

Keith Cozza

 

Title:

Chief Executive Officer

 

 

 

 

 

BUYER:

 

 

 

CVR ENERGY, INC.

 

 

 

 

 

By:

/s/ Tracy D. Jackson

 

Name:

Tracy D. Jackson

 

Title:

EVP and Chief Financial Officer

 

SIGNATURE PAGE

COMMON UNIT PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Seller

 

Number of Subject Units to
be Purchase by Buyer

 

Aggregate Purchase Price to
be Paid to Seller

 

American Entertainment Properties Corp.

 

2,000,000

 

$

21,000,000

(1)

Icahn Enterprises Holdings L.P.

 

3,750,000

 

$

39,375,000

(2)

 

--------------------------------------------------------------------------------

(1)                                 Aggregate Purchase Price calculated based on
the purchase price per Common Unit payable to unaffiliated holders in connection
with the Call Purchase, or $10.50 per Common Unit, times 2,000,000 Subject
Units.

 

(2)                                 Aggregate Purchase Price calculated based on
the purchase price per Common Unit payable to unaffiliated holders in connection
with the Call Purchase, or $10.50 per Common Unit, times 3,750,000 Subject
Units.

 

--------------------------------------------------------------------------------